Citation Nr: 1549828	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for back disability, to include the thoracic spine and lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for bilateral leg disability, to include as secondary to back disability.

4.  Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of entitlement to service connection for respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence demonstrates that it is clear and unmistakable that the Veteran's thoracic spine disability pre-existed active service.  

2.  The most probative evidence demonstrates that it is clear and unmistakable that the pre-existing thoracic spine disability was not aggravated by active service.

3.  The most probative evidence does not support a relationship between the Veteran's current lumbar spine disability and active service.

4.  The competent evidence does not reflect a bilateral hearing loss disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability, to include the thoracic spine and lumbar spine, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2005 VA notice letter satisfied the duty to notify provisions with respect to service connection.  A March 2006 VA notice letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has been satisfied.  The claims folder contains the Veteran's service medical treatment records and identified VA medical treatment records.  The Veteran identified outpatient treatment at Andrews Air Force Base for his back during active service.  The AOJ requested reports of outpatient treatment records dated from 1983 to 1985.  A negative response was noted in February 2006.  It does not appear that the Veteran was notified of the negative response.  38 C.F.R. § 3.159(e) (2014).  However, a remand to notify the Veteran of the negative response is not required.  The service medical treatment records contain records of treatment from Andrews Air Force Base.  Further, the VA Adjudication Procedures Manual reflects that service medical treatment records contain clinical record cover sheets and summaries and outpatient medical and dental treatment records.  See M21-1MR, VA Adjudication Procedures Manual, Part III, subpart iii, 2.A.1.b.  Accordingly, additional action, to include notifying the Veteran of the negative response is not required as outpatient medical treatment records are already included in the claims folder.  Concerning the Veteran's identified private medical treatment from SSM DePaul Health Center and Dr. Hammonds, the Veteran was sent a letter in January 2006.  The January 2006 VA notice letter advised the Veteran of the negative response from SSM DePaul Health Center and a returned VA Form 21-4142 from Dr. Hammonds noted as being undeliverable.  The Veteran did not respond to the letter.  Accordingly, no further action is required and the provisions of 38 C.F.R. § 3.159(e) are met.  In connection with the Board's March 2012 remand, the Veteran's VA medical treatment records were obtained and associated with the claims folder.  In addition, the Veteran was sent a VA notice letter in March 2012 and was asked to identify any non-VA health care provider and complete a VA Form 21-4142 for each provider.  The Veteran did not respond and the Board's remand directive was met.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran was provided VA examinations in connection with the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Concerning the issue of entitlement to service connection for back disability, the Veteran was provided VA examinations in May 2006 and July 2012.  An addendum opinion was provided in October 2014.  The March 2012 Board remand determined that the May 2006 VA examiner's opinion was inadequate as the examiner concluded that the Veteran's back disorder pre-existed military service based "solely" on the Veteran's report of having injured his back prior to service.  The remand requested that the examiner state whether a current "low back" disorder pre-existed his entrance into military service and whether any back disorder was related to military service.  The Veteran was then provided a VA examination in July 2012.  The VA examiner addressed the etiology of the Veteran's low back disorder and stated that the low back disorder was not related to military service and attributed the disorder to mild aging change.  The Board finds that the VA examiner's opinion regarding the etiology of the low back disability is adequate and complied with the Board's March 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Board remanded the issue of entitlement to service connection for back disability, specifically, the thoracic spine disability, in order for the VA examiner to address whether it was "clear and unmistakable" that the pre-existing thoracic spine disability was not aggravated by active service.  The VA examiner provided an addendum opinion in October 2014 and opined that it was clear and unmistakable that the pre-existing thoracic spine disability was not aggravated by active service.  In addressing the question, the October 2014 VA examiner pointed out the history that was discussed in the May 2006 and July 2012 VA examination reports, provided reasoning for the opinion, and explained that there were some complaints related to the spine during active service, but this in no way aggravated or accelerated the process of degenerative changes to the thoracic spine.  The Board finds that the VA examiner's opinion is adequate and substantially complied with the Board's August 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to obtain an adequate VA examination with respect to the issue of entitlement to service connection for back disability has been met.  

The Veteran was also provided VA audiology examinations in April 2006 and October 2014.  The Board finds that the VA examinations are adequate as the examiners interviewed the Veteran and included the relevant findings found on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board need not discuss the adequacy of the nexus opinion as the Veteran has not been shown to have a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Further, the October 2014 VA examination report complied with the Board's August 2014 remand directive.  See Stegall, supra.  Therefore, VA's duty to obtain an adequate VA examination has been met.    



Legal Criteria-  Service Connection in General

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service Connection for Back disability

In this case, the Veteran contends that his pre-existing thoracic spine disability was permanently aggravated by active service.  

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

A private medical treatment record dated in October 1979, prior to entry into active service, shows that the Veteran was seen because he passed out while driving.  Dr. R.W. noted that the Veteran was hospitalized for a while and had a workup, which was normal, including an EEG and brain scan.  He went back to work about one week later and had another episode of unconsciousness.  It was noted that the Veteran had an automobile accident five years ago.  The Veteran stated that he had a back injury and had minor pain on and off since that time.  The impression was that the Veteran's examination was normal and his work up was normal.  Dr. R.W. was not sure of what was causing his syncopy.  

A January 1980 preliminary physical review shows that the Veteran indicated that he did not have now or ever had back trouble.  He checked yes as to whether he had any illness or injury which required treatment by a physician or surgeon, hospitalization or a surgical operation, but noted that he was seen for chest pain.  

A January 1980 report of medical history for the purposes of enlistment shows that the Veteran responded "no" when asked if he had now or ever had recurrent back pain.  The accompanying January 1980 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  

An October 27, 1985 emergency care and treatment medical record noted that the Veteran was sent by his supervisor because he was going to sleep while he was hiking.  The Veteran reported a ten-year history of back pain and it may be a little worse lately.  It was noted that the Veteran had a fracture of the back ten years ago.  Objectively, the back had mild tenderness over lumbar area with full range of motion.  The assessment was listed as chronic back pain.  The examining physician indicated a profile change.  

An October 28, 1985 family practice clinic note noted that the Veteran was seen for follow up on his back.  It was noted that he felt better after ASA and bed rest.  The impression was chronic back pain.  

A January 1986 bone scan noted a mild degree of scoliosis of the thoracolumbar junction.  

A November 4, 1985 primary care note shows that the Veteran was seen with a ten year history of "LBP" secondary to auto accident in civilian life.  He had an episode of passing out related symptoms.  The Veteran stated that he was taken to the emergency room at Little Rock AFB.  He was told that his back pack was putting pressure on his back which aggravated LBP causing him to pass out.  He presented with pain to back and legs with numbness or tingling.  On examination, he had reduced range of motion and reduced strength.  An assessment of long standing back problem now with symptoms was noted.  

A February 1986 report of medical examination shows that the spine was clinically evaluated as normal.  Under notes and significant or interval history, it was noted that the Veteran had a syncopal episode in October 1985.  

A June 30, 1986 emergency care and treatment record indicated a complaint of low back pain for twenty four hours.  The Veteran slipped on greasy floor at work and complained of low back pain/stiffness, which was worse when he was sleeping.  There was no leg weakness or numbness.  He denied a recent back problem.  The physical examination indicated a slow gait and a positive spasm of the paralumbar area.  The assessment/diagnosis was paralumbar muscle strain.  He was referred for physical therapy.

A September 28, 1986 emergency care and treatment record noted that the Veteran fell and sustained a contusion and strain of the back.  The Veteran healed well but was having pain for the past week in his back.  It was indicated that the low back strain resolved.  The Veteran was prescribed Motrin.  

A September 1986 physical profile serial report noted that the Veteran was put on a temporary profile and he could not lift over 25 pounds and had to do sit down work if possible.  It was noted that he must minimize motion of low back due to back strain.  

An October 3, 1986 primary care clinic note stated that the Veteran still had back pain.  Objectively, there was good range of motion of the back and hip.  There was mild tenderness at L3-4.  The assessment was low back pain.  

An October 1986 physical therapy consultation notes stated that the Veteran had recent low back pain.  

A March 1987 emergency care and treatment medical record shows that the Veteran complained of back pain.  He stated that he injured his back while lifting a heavy object in the chow hall.  There were no radicular symptoms.  The back was tender.  He had normal strength and sensation in lower extremities.  The assessment/diagnosis was back strain.  

A March 1987 emergency care and treatment medical record noted that the Veteran had a back sprain 25 days ago and he was better now.  The assessment/diagnosis was back strain.  

A March 31, 1987 record indicated that the Veteran continued to have severe back pain.  The medical history stated that a motor vehicle accident crushed the T-9.  The examining physician noted that back pain was in the L-S spine as well as the T spine.  He was tender to mid back at T9 and also at L5.  He had a labored gait.  The assessment/diagnosis was listed as exacerbation of chronic low back pain.  

A March 1987 radiographic report revealed a slight thoracic scoliosis and approximately 75% loss of height of T8 and slight anterior wedging of T7.  The impression was listed as compression fractures of T7 and T8.  Age and etiology were undetermined.  It was noted that in this relatively young person, trauma was the most likely etiology.  

The March 1987 radiographic report of the lumbosacral spine noted that the bodies of the vertebrae were not compressed nor were the interspaces narrowed.  The impression was normal lumbosacral spine.  

A March 1987 consultation report noted that the Veteran fell in the dining hall one year ago and had persistent low back pain and constant mid back pain.  There was no problem with the legs.  The assessment noted that T8 had 80 percent compression and compression of T7/T9. 

Physical therapy consultation noted in April 1987 stated that the Veteran was s/p T8 compression fracture for fifteen years.  He had an injury secondary to motor vehicle accident and had been having increased discomfort over the past few years.  It was noted that he had tenderness mainly from T4 to T6 areas.  The neurologic examination was negative.  The assessment was somatic mechanical dysfunction thoracic secondary to fracture.  The goal was to restore motion and decrease discomfort.  

A May 1987 orthopaedic clinic note shows that the Veteran was seen for low back pain and history of compression fracture.  

A July 2, 1986 primary care clinic note stated that the Veteran was seen for a follow up of lumbar strain and he was feeling better.  On physical examination, the back exhibited full range of motion and the assessment was listed as resolved paralumbar strain.  

A May 1988 emergency care and treatment record noted that the Veteran slipped and fell on floor and landed on his coccyx/buttocks.  He had pain and awoke this morning with low back pain and spasm.  He had no numbness or tingling and no weakness.  He had an antalgic gait.  The assessment/diagnosis was lumbar strain.  

An August 1988 primary care note stated that the Veteran was s/p MVA and was hit from behind at 10 MPH.  He had a history of a compression fracture to T7-8.  Objectively, there was back tenderness to T6 and a mild spasm.  An assessment of strain to mid thoracic spine was listed.  

An August 1988 physical therapy consult note stated that the Veteran had an old compression of T7-T8.  He was in a MVA two days ago and had back pain.  He reported chronic mid back pain especially with weather changes.  There was pain T7-10.  Objectively, he had excessive lumbar lordosis and thoracic kyphosis.  The back was tender over T7-10 area.  

A September 7, 1988 physical therapy note stated that the Veteran felt better and he had decreased symptoms.  It was noted that he failed to return on September 14, 1988.  

An October 1988 primary care clinic note indicated that the Veteran lifted and had acute onset bilateral upper back pain.  He had no neurological symptoms.  He was tender over rhomboid.  The assessment was rhomboid spasm.  A November 1988 physical therapy note indicated that the Veteran was referred but did not show for his appointment on November 16, 1988.

A March 1990 primary care clinic note stated that the Veteran had slow onset of back pain after lifting a heavy box.  There was no radiation of pain.  He had a history of back injury fourteen years ago with a compressed vertebrae.  Objectively, the Veteran exhibited pain with palpation over paralumbar muscles bilaterally and was positive for a spasm.  The sensory examination of the lower extremities was intact.  The assessment was listed as back pain.  The Veteran was prescribed bed rest for three days, Motrin, Flexeril, and Tylenol.  

A January 1991 periodic report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  

A May 1991 clinic note stated that the Veteran had a history of back problems due to a car accident years ago.  His back was very painful in the middle portion of his back for two years.  The Veteran reported pain upon awakening in the morning.   Objectively, there was no tenderness on palpation and there was full range of motion of the back.  The assessment was chronic low back pain.  The Veteran was prescribed heat, exercise, and Motrin.

A January 1992 clinic note stated that the Veteran complained of right lower leg pain for two days.  It was noted that the Veteran was involved in a motor vehicle accident about seventeen years ago and it has been hurting off and on since then.  He stated that he had been having difficulty walking.  Subsequently, it was noted that the Veteran had incompletely healed wounds of bilateral pretibial areas.  

A March 1992 clinic note stated that the Veteran complained of back pain for two days.  There was no known acute trauma.  There was marked bilateral paralumbar spasm.  The Veteran had an antalgic gait.  Sensory was intact.  The assessment was low back spasm.  He was prescribed bed rest and heat, Motrin, and Flexeril.  

An April 2003 X-ray of the lumbar spine reflected an impression of exaggerated lordosis, minimal scoliosis, and osteopenia and osteoarthritis throughout.  However, a May 2006 X-ray of the lumbar spine indicated no dislocation or arthritic change.  A May 2006 X-ray of the thoracic spine reflected a compression fracture deformity of T8 with its kyphosis and mild compression fracture deformity was also seen at T7.  There was no significant intervertebral disc space narrowing seen.  

The Veteran was provided a VA medical examination in May 2006.  As noted above, while the Board found that the VA examiner's opinion was inadequate regarding the pre-existing nature of a back disability, particularly, whether it was clearly and unmistakably present prior to active service, the findings in the VA examination report and the history of the disability as noted by the May 2006 VA examiner are adequate, consistent with the record, and probative of the nature of the thoracic spine disability as later addressed by the July 2012 VA examination report.  As such, the findings will be discussed in this decision.  The May 2006 VA examination report shows that the examiner reviewed the claims folder.  The Veteran reported a history of having been involved in a motor vehicle accident in approximately 1974 when he was about 17 or 18 years old.  He reported that he skinned both of his legs and sustained a compression fracture.  He stated that it may have been at the seventh or eighth referring to the thoracic spine.  He recalled being in the hospital for about 30 days and then wore a brace for 3 months.  Following completion of treatment, he stated that he had no problems with his back other than a mild ache with weather changes.  The examiner noted that the only record dated prior to entering the military was that of a neurologist who treated the Veteran due to his complaints of losing consciousness.  The examiner noted the episodes of back pain during active service.  The examiner stated that since leaving the military in 1992, the Veteran had imaging studies through the VA and an October 2004 MRI of the lumbar spine showed mildly bulging discs in the lumbar spine at 3-4, 4-5, and 5-1, with mild to moderate degenerative disc disease.  In addition, an October 2004 bone mineral densitometry study showed measurements consistent with osteopenia.  The examiner indicated review of X-ray studies and noted that a May 2006 X-ray of the thoracic spine demonstrated a 75% compression as what was counted from T12 upward as being T9 with the greatest degree of compression being to the left side producing a mild thoracic scoliosis concave to the left centered at the apex of which is the compression fracture.  The examiner stated that the lumbosacral spine showed no disc space narrowing with slight anterior/superior spore formation at L5.  The examination report included diagnoses of compression fracture thoracic vertebra (1974), scoliosis and mild to moderate thoracic spondylosis secondary to compression fracture, and deformity synthesis pubis, likely secondary to his back condition.  The examiner noted that the Veteran sustained a back injury of thoracic compression fracture prior to entering the military and that the X-rays and imaging studies while in the military failed to indicate any acute injury and rather a thoracic kyphoscoliosis, which was quite similar to the findings on current x-rays.  The examiner noted that there were finite injuries noted in the service treatment records but no evidence that the incidents had any lasting or permanent effect upon the preexisting compression fracture in the thoracic spine.  The examiner opined that it was not likely that the Veteran's service related incidents of back pain caused any worsening of the Veteran's pre-existing thoracic compression fracture beyond its normal progression.   

The Veteran was provided a VA medical examination in July 2012 to address his low back disability.  The examiner again noted review of the claims folder and the prior May 2006 VA examination report.  The examiner noted episodes of low back pain during his period of active service, imaging studies of the lumbar spine in 2004, and subjective complaints in 2006 indicating thoracolumbar spine pain.  The examiner noted that the Veteran had a diagnosed back condition of a compression fracture of T9 of 75% anterior compression.  The Veteran discussed the two separate areas of back pain.  One was in the interscapular area, which referred to the thoracic spine and the other referenced the low back around the level of the belt line.  The examiner noted that the Veteran stated that he had interscapular pain due to a motor vehicle accident at the age of 17 or 18.  He stated that he always had some degree of pain, but learned to live with it.  Concerning low back pain, the Veteran reported that he had no pain, but the examiner noted that this was at variance with the service medical treatment records.  The Veteran now stated that his low back pain onset only three or four years ago.  The examiner also noted a typographical error in the May 2006 VA examination report wherein it was noted that the Veteran did indeed have a thoracic kyphosis in 2006 as the x-rays looked the same as they did in 2006.  The examiner stated that the Veteran's low back disorder would be diagnosed as lumbar strain.  He had minimal symptoms with regard to the low back.  He stated that he never had symptoms of his low back pain while in the military, but this was not true according to the service medical records.  The examiner cited to the May 2006 examination report and that the incidences of low back pain in the military were not of a permanent nature and continued to have that opinion based upon reading the service medical record.  The examiner again opined that the Veteran's current low back disorder was not related to military service and that the low back disorder as the Veteran had was related to mild aging change.  

An addendum opinion was provided in October 2014.  The claims folder was reviewed as well as the previous VA examination reports.  The examiner noted the August 2014 remand and noted that the history concerning a severe compression fracture of one vertebra in the thoracic spine of 75% was thoroughly discussed in the May 2006 VA examination report and the July 2012 VA examination report.  The examiner explained that the Veteran had a severe compression fracture of 75% in the thoracic spine.  This was present prior to entering the military and there was "no doubt" in the examiner's mind that the Veteran had the compression fracture present in his examination, but clearly did not make any statement regarding this history of injury, nor was the finding of any deformity of the thoracic spine noted on entry examination and it was not until the Veteran had a fall in 1986 (six years after he entered the military) at which time he had low back pain, but that the evidence of his previous compression fracture was noted in evaluation and workup.  The examiner stated that the notes indicated pain had been present on one occasion over the L1 vertebra in 1987, but otherwise symptoms were in the low back area.  He then left the military in 1992 and the examiner discussed his subjective complaints and findings in the May 2006 and July 2012 VA examination reports.  In 2012, the Veteran indicated two different types of pain, one in the interscapular area (secondary to residuals of the compression fracture and degenerative changes secondary to the compression fracture) plus low back pain, which was separate and distinct from the thoracic condition.  The diagnoses were listed as compression fracture thoracic vertebra, 1974; scoliosis and mild to moderate thoracic spondylosis secondary to compression fracture; and low back strain.  The examiner opined that the compression fracture of the thoracic vertebra was clearly and unmistakably not aggravated by service.  The Veteran's thoracic compression fracture was clearly and unmistakably present prior to service.  The examiner noted that there were some transient complaints in the upper lumbar spine in the military, but no thoracic spine disorder, such as a fracture occurred in the military or was etiologically related to the military.  Rather, after leaving the military, there was a normal aging process which has occurred which has brought about degenerative changes in the area of the old compression fracture resulting in arthritis (thoracic spondylosis) secondary to the compression fracture.  There was no indication that the Veteran's military service, despite the fact that the Veteran was seen on several occasions for low back pain, in any way aggravated nor accelerated this process.  The examiner opined that this degenerative process in the thoracic spine was secondary to normal aging and the fact that there was a significant pre-existing deformity of the thoracic vertebra that existed prior to entering the military.  

In this case, the Board will first address the argument with respect to the pre-existing nature of any back disability.  Concerning whether a disability was "noted" on enlistment, the enlistment report of medical history and report of medical examination do not reflect any notations or diagnoses related to the spine.  Therefore, in consideration with all other material evidence, the Board finds that a back disability, to include the thoracic spine, is not considered as being "noted" on examination.  See 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As a result, the presumption of soundness attaches.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  In this case, the first threshold has not been met with respect to the lumbar spine.  However, the Board finds that the thoracic spine disability clearly and unmistakably preexisted the Veteran's period of active service.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Concerning the question as to whether it is "clear and unmistakable" that the Veteran's thoracic spine disability pre-existed active service, the Board assigns great probative value to the October 2014 VA examiner's addendum opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The October 2014 VA examiner referenced the prior VA examinations completed by the same examiner in May 2006 and July 2012 regarding the manifestations of the Veteran's back disability, which included examinations of the thoracic and lumbar spine, discussed relevant evidence in the service medical treatment records, noted the history of the back problems, and discussed the nature of the thoracic spine disability as shown on X-ray and MRI.  The October 2014 VA examiner stated that the Veteran's thoracic compression fracture was clearly and unmistakably present prior to service.  The examiner explained that there were some transient complaints in the upper lumbar spine in the military, but no thoracic spine disorder, such as a fracture, occurred during the Veteran's active service.  Indeed, the examiner noted that the work-up during active service reflected the deformity of the thoracic spine when being evaluated for low back pain.  The Board notes that a March 1987 radiographic report reflected an impression of compression fractures of T7 and T8 and that the likely etiology was trauma.  The October 2014 VA examiner referenced the May 2006 VA examination report wherein it was noted that the Veteran sustained a back injury of thoracic compression fracture prior to entering the military and that the X-rays and imaging studies while in the military failed to indicate any acute injury and rather a thoracic kyphoscoliosis, which was quite similar to the findings on current x-rays.  The Board points out that the provisions of 38 C.F.R. § 3.303(c) state that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability is established, no additional or confirmatory evidence is necessary, which includes healed fractures.  

The Board also assigns great probative value to the private medical treatment record dated prior to active service wherein the Veteran reported that he had back pain off and on since a motor vehicle accident.  

Given the medical evidence addressing the nature of the thoracic spine disability, namely, that it was a fracture of the thoracic spine, and the Veteran's own consistent statements that he experienced a fracture of the thoracic spine prior to active service and not during active service, which he is competent to report, and the October 2014 VA examiner's opinion that no incident or complaint in the service medical treatment records indicated an injury during which a fracture was sustained, the Board finds that it is clear and unmistakable that the thoracic spine disability pre-existed active service.  

Next, the question is whether the pre-existing thoracic spine disability clearly and unmistakably was not aggravated by active service.  The Board assigns great probative value to the October 2014 VA examiner's opinion and the May 2006 VA examination report as referred to by the October 2014 VA examiner.  The October 2014 VA examiner, who completed the May 2006 VA examination, noted the prior VA examinations, reviewed the claims folder, addressed the incidences noted in the service medical treatment records, and opined that the compression fracture of the thoracic vertebra was clearly and unmistakably not aggravated by active service.  The examiner stated that there were some transient complaints in the upper lumbar spine in the military, but no thoracic spine disorder, such as a fracture occurred in the military or was etiologically related to the military.  The examiner explained that there was no indication that the Veteran's military service, despite the fact that the Veteran was seen on several occasions for low back pain, "in any way" aggravated nor accelerated the thoracic spine disability.  Finally, the examiner also addressed the clinical findings of record and noted that the degenerative changes of the thoracic spine were secondary to the compression fracture and the scoliosis and mild to moderate thoracic spondylosis were secondary to the compression fracture.  

Accordingly, the Board finds that the evidence is clear and unmistakable that the thoracic spine disability pre-existed service and it is clear and unmistakable that the thoracic spine disability was not aggravated by active service.  In doing so, the Board recognizes the Veteran's assertions that his pre-existing disability was aggravated by active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the Veteran is not considered competent to provide an opinion as to whether his pre-existing fracture was aggravated by active service.  This is a complex medical question that requires medical training and expertise.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Furthermore, in contrast, the October 2014 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In light of the above, the Board finds that the presumption of soundness on entrance to service as to a thoracic spine disability has been rebutted, and that a preponderance of the evidence is against a finding that the pre-existing thoracic spine disability was aggravated by service.  As such, the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the issue of entitlement to service connection for lumbar spine disability, the Veteran has a current disability.  The July 2012 VA examination report reflects a diagnosis of lumbar strain.  The X-ray reports also indicate osteoarthritis and degenerative disc disease.  

As addressed above, the service medical treatment records reflect numerous instances of treatment for low back pain.  Even so, the question remains whether the Veteran's current lumbar spine disability is related to an in-service injury or disease.  

With respect to a relationship between a current lumbar spine disability and active service, the Board finds that the most probative evidence does not support finding a relationship.  The July 2012 VA examiner's opinion is entitled to the most probative value.  The July 2012 VA examiner's opinion followed a review of the claims folder, the examiner noted and cited to the evidence reviewed, and provided reasoning for the expressed opinion, including etiological explanation for the Veteran's lumbar spine disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The July 2012 VA examiner cited to the May 2006 VA examination report and explained that the incidences of low back pain in the military were not of a permanent nature and continued to have that opinion based upon reading the service medical records.  The examiner opined that the Veteran's current low back disorder was not related to military service and that the low back disorder was related to mild aging change.  As the most probative evidence does not relate a back disability to active service, service connection is not warranted.

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A lumbar spine disability, diagnosed as degenerative joint disease or arthritis, is recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Here, the service medical treatment records reflect complaints of low back and lumbar pain.  The Veteran generally reported experiencing chronic back pain since active service.  However, as noted above, the Veteran has two distinct disorders of the back, to include chronic thoracic spine pain from a pre-existing fracture.  Thus, in terms of whether the Veteran has a chronic lumbar spine disability, the Board assigns greater probative value to the July 2012 VA examiner's opinion as opposed to the Veteran's general complaints of chronic back pain.  The Board finds that the VA examiner's opinion is entitled to great probative value because the examiner reviewed the entire claims folder, the history of the Veteran's disability, the May 2006 VA examination report, the X-ray and MRI findings, noted the distinction between the thoracic and lumbar spines, and concluded that the mild degenerative changes in the lumbar spine were due to aging.  In addition, the Veteran has provided conflicting statements regarding the onset of his back pain.  In the May 2006 VA examination report, when asked as to when his low back pain began, the Veteran reported that his low back pain onset only three or four years ago.  Thus, the Veteran's statements regarding the onset and chronicity of his low back pain are entitled to little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Service connection on the basis of continuity of symptomatology is not warranted.      

The Board recognizes the statements that the Veteran's lumbar spine disability is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not competent to state that his lumbar spine disability was caused by active service.  First, concerning continuity of symptomatology of a lumbar spine disability, the Veteran's statements regarding the onset and chronicity of his low back pain are entitled to little probative value as noted above.  Regarding a direct relationship between a lumbar spine disability and active service, this is a complex medical question that requires medical training and expertise to resolve.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess such medical knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes more probative value to the July 2012 VA examiner's opinion.  The examiner has medical expertise, reviewed the claims folder, and provided a negative nexus opinion with supporting rationale.  Specifically, the VA examiner discussed the incidences of back pain during active service but determined that the lumbar spine disability was due to aging.   

In sum, the most probative evidence does not support a relationship between the Veteran's claimed lumbar spine disability and active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis of the lumbar spine within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.

Service Connection - Bilateral Hearing Loss Disability

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran avers that his current bilateral hearing loss disability is related to active service. 

The VA medical treatment records show complaints of bilateral hearing loss.  

The April 2006 VA audiology examination report reflects audiometric findings for the right ear as follows:  20 dB at 500 Hertz, 15 dB at 1000 Hertz, 15 dB at 2000 Hertz, 10 dB at 3000 Hertz, 10 dB at 4000 Hertz.  The speech discrimination score was 100 percent for the right ear.  The audiometric findings for the left ear were as follows: 10 dB at 500 Hertz, 10 dB at 1000 Hertz, 15 dB at 2000 Hertz, 10 dB at 3000 Hertz, and 10 dB at 4000 Hertz.  The speech discrimination score was 100 percent.  

The October 2014 VA audiology examination report reflects audiometric findings for the right ear as follows: 15 dB at 500 Hertz, 10 dB at 1000 Hertz, 10 dB at 2000 Hertz, 10 dB at 3000 Hertz, and 20 dB at 4000 Hertz.  The speech discrimination score for the right ear was 100 percent.  The audiometric findings for the left ear were as follows: 10 dB at 500 Hertz, 10 dB at 1000 Hertz, 15 dB at 2000 Hertz, 10 dB at 3000 Hertz, and 20 dB at 4000 Hertz.  The speech discrimination score for the left ear was 98 percent.  

The competent evidence of record is absent for any demonstration of a hearing loss disability for VA compensation purposes.  A hearing loss disability for VA compensation purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence does not reflect any hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Veteran, as a lay person, is competent to report that he has difficulty hearing. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA purposes requires medical testing as defined by 38 C.F.R. § 3.385, i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of demonstration of a hearing loss disability, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for back disability, to include of the thoracic and lumbar spine, is denied.  

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

Bilateral Leg Disability

The Veteran claims that he has a leg disability due to his back.  See VA Form 21-4138, received by VA in September 2005.  However, in his application for compensation and/or pension, he reported that the disability had its onset in 1983 during his period of active service.  

The Veteran was provided a VA examination in May 2006.  The May 2006 VA examiner stated that he asked the Veteran about his legs and the Veteran stated that the only problem he had with his legs was a skin abrasion at the time of the 1974 motor vehicle accident and more recently some rash that he developed in that area.  He stated that he had no leg problem at the present time and denied any pain in his legs.  The examiner stated that the Veteran did not have a musculoskeletal leg condition.  The October 2014 addendum opinion stated that the examination in 2006 reflected that the Veteran had no history or findings of a leg condition which would be secondary to his back condition.  

However, a VA treatment record dated in 2011 indicated that the Veteran may have radiculopathy.  A November 4, 1985 primary care note noted complaints of pain to back and legs with numbness or tingling.  In addition, a January 1992 clinic record stated that the Veteran complained of right lower leg pain for two days.  It was noted that the Veteran was involved in a motor vehicle accident about seventeen years ago and had been hurting off and on since then.  He had no recent trauma to the right leg since then.  He had been having difficulty walking.  It was noted that he had incompletely healed wounds of bilateral pretibial areas and developed pain yesterday.  A February 1992 outpatient clinic record noted that the Veteran was seen for poor healed wounds on the legs after a car accident 17 years ago.  The spots itched and he scratched them.  On examination, there were keloid lesions with erythema, squamae, and erosions and lichen vital (neurodermatitis).  In this case, there is insufficient evidence to rebut the presumption of soundness with respect to the preexisting nature of a bilateral leg disability.  As the Veteran reported chronic symptoms related to the legs since his period of active service, to include skin symptoms, the Board finds that a new VA medical examination is required to determine whether any bilateral leg disability is related to active service.  38 C.F.R. § 3.159(c)(4).  

Respiratory Disability

Concerning the claim for entitlement to service connection for respiratory disability, the Board finds that additional development is required.  The Board's August 2014 remand directive requested a new VA medical opinion to determine the etiology of the Veteran's claimed respiratory disability.  The remand directive requested that the VA examiner provide an opinion as to whether any respiratory disability clearly and unmistakably pre-existed the Veteran's entrance into service in February 1980.  If the disability did not pre-exist service, the VA examiner was asked to express an opinion as to whether it was "at least as likely as not" that any disability had its onset in active service or was caused by any incident of service.  

A VA addendum opinion was provided in October 2014 concerning the etiology of the claimed respiratory disability.  The VA examiner noted that the Veteran had symptoms of allergies for many years, including prior to his entrance into the service.  The examiner opined that there was "no evidence" that this condition worsened during service, but rather that the symptoms continued.  The VA examiner stated that the "more recent" pulmonary problems were unrelated to the above.  The Board finds that the October 2014 VA addendum opinion is inadequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not address whether it was "clear and unmistakable" that a respiratory disability preexisted service.  The VA examiner also did not provide any rationale as to why the recent pulmonary problems were not related to active service.  Corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in connection with the claim for service connection for bilateral leg disability.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:

Is it at least as likely as not (50 percent probability or more) that any bilateral leg disability, to include skin manifestations, is related to active service.

Rationale must be provided for any opinion reached.  

2.  Return the claims folder to the VA examiner who conducted the September 2012 VA respiratory examination; or, if the examiner is unavailable, another suitably qualified examiner, to obtain an addendum opinion as to the nature and etiology of the Veteran's respiratory disability.   If the examiner determines that another VA examination is necessary, one should be scheduled. 

The examiner should provide an opinion as to whether any respiratory disability clearly and unmistakably pre-existed the Veteran's entrance into active service.  

If any chronic disability pre-existed service, the examiner should also state whether such respiratory disorder was clearly and unmistakably not aggravated beyond the normal progression of the disorder as a result of service.

If the examiner determines that a current respiratory disability did not pre-exist service, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or was otherwise caused by active service. 

Rationale must be proffered for any expressed opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  After an appropriate amount of time has been provided for a response, return the issue to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


